Citation Nr: 0104187	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  95-12 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether the June 6th, 1973, rating action, which denied 
the issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities, is final. 

2.  Whether the March 1949 rating action was clearly and 
unmistakably erroneous. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The appellant served on active military duty from October 
1946 to May 1948.  

This appeal arises from an April 1999 determination of the 
Wichita, Kansas, regional office (RO).  At that time, the RO 
determined that June 6th, 1973, rating action which had 
denied the issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) was final.  

By a September 1998 rating action, the RO granted a TDIU.  In 
April 2000, the representative notified the VA that the 
appellant wished to withdraw his appeal of the earlier 
effective date for the grant of a TDIU.  Accordingly, this 
issue is not before the Board for appellate consideration.  

In April 2000 the RO issued a statement of the case, which 
includes the issues of increased evaluations for left knee, 
psychiatric, and left hand disabilities.  In a June 2000 
statement, the representative indicated that the appellant 
did not wish to pursue his appeal regarding these issues.  
Accordingly these issues are withdrawn from appellate status.  
38 C.F.R. § 20. 204 (2000). 

In November 2000 the representative raised the issue of 
entitlement to an increased rating for the veteran's 
psychiatric disorder. This issue is referred to the RO for 
appropriate action.  

The issue of whether clear and unmistakable error (CUE) 
exists in the March 1949 rating action will be discussed in 
the Remand portion of the decision.  


FINDINGS OF FACT

1.  By a June 1973 rating action, the RO denied the issue of 
entitlement to a TDIU.  

2.  The appellant was notified of that decision and of his 
appellate rights.  He did not timely appeal that decision.


CONCLUSION OF LAW

The RO's June 1973 denial of a TDIU is final.  38 U.S.C. 
§ 4005 (currently 38 U.S.C.A. § 7105(West 1991)); 38 C.F.R. 
§§ 19.112, 19.118(a), 19.153 (1972) (currently 38 C.F.R. 
§§ 20.200, 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed NOD and, 
after a SOC has been furnished, a timely filed substantive 
appeal.  A NOD must be filed within one year from the date of 
mailing of the notice of the determination.  A substantive 
appeal must be filed within 60 days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date of mailing of the notice of determination, whichever 
occurs later.  If the decision is not timely appealed, it is 
final.  38 U.S.C. 4005 (now 38 U.S.C.A. § 7105 (West 1991)); 
38 C.F.R. §§ 19.112, 19.118(a), 19.153 (1972) (now 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302(b), 20.303, 20.1103 (2000). 

By a June 6th, 1973 rating action, the RO denied the issue of 
entitlement to a TDIU and granted a temporary total rating, 
pursuant to 38 C.F.R. § 4.30 for the service-connected 
residuals of an arthrotomy of the appellant's left knee 
effective from March 26th, 1973 to June 30th, 1973.  
Throughout the current appeal, the appellant has asserted 
that he did not receive notice of the June 1973 denial of his 
TDIU claim or his appellate rights with regard to this 
decision.  

A review of the claims folder indicates that, on June 8th, 
1973, a VA Form 21-6798, Disability Award was prepared to 
input the June 6th, 1973 rating action through data 
processing.  According to the reverse side of the VA 
Form 21-6798, a VA Form 20-822, Control Document And Award 
Letter with an attached VA Form 21-6750, Adjustment of 
Compensation Award Because of Hospitalization was to be 
furnished the appellant.  Handwritten instructions on the VA 
Form 21-6798 indicate that in box 3 the veteran was to be 
notified of the date (July 1, 1973) of the termination of the 
temporary total rating; boxes 5 and 5e were checked; and in 
box 6, the appellant was to be notified that his TDIU claim 
had been denied.  Additionally, the appellant was furnished a 
document regarding his dependents (VA Form 21-686) to 
complete and to return to the RO.  On VA Form 21-6798 is a 
stamp indicating that the form had been processed by data 
processing on July 10, 1973. 

Of record is copy of VA Form 20-822, dated on July 10th, 
1973, which contains the veteran's most recent address 
appellant and indicates that VA Forms 21-6750 and 
Form 21-686c were attached.  Proper administrative practice 
at that time included filing only a copy of the Form 20-822 
in the appellant's claims folder, but not the attachments.  
Form 21-6798 serves as a record of the contents of the 
attachments.  Subsequently, on July 13th, 1973, the RO 
received from the appellant his completed Form 21-686c, 
Declaration Of Marital Status.  In June 2000 the appellant 
submitted a copy of VA Form 21-6750 which was in use at the 
time of the June 1973 decision. VA Form 21-6750 also contains 
the appellant's appellate rights.  This form corresponds with 
the instructions listed on VA form 6798 with regard to the 
checked boxes.

The Board has considered the appellant's contention that the 
claims folder does not contain evidence that the RO notified 
him of the June 1973 denial of his TDIU claim.  However the 
evidence reflects that the RO notified the appellant of the 
June 6th, 1973 rating action and of his appellate rights.  
The pertinent documents were sent to the appellant's address 
of record at that time and were not returned to the RO by the 
postal service.  The RO followed proper administrative 
procedures.  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has defined a presumption of regularity to the 
effect that "[t]he presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet.App. 307 (1992).  
While the Ashley case dealt with regularity and procedures at 
the Board, in Mindenhall v. Brown, 

7 Vet.App. 271 (1994), the Court applied the presumption of 
regularity to procedures at the RO level.  The Court held 
that an appellant's statement, standing alone, is not 
sufficient to rebut the presumption of regularity in RO 
operations.  In the present case, the appellant's contention 
that the RO failed to notify him of the June 6th, 1973 rating 
action, standing alone, is insufficient evidence to rebut the 
presumption of regularity.  Particularly, the record shows 
that VA Form 21-686c was in fact received.  The claims folder 
contains sufficient evidence that the RO did notify the 
appellant of the June 1973 denial of his TDIU claim and 
includes no clear evidence to the contrary.  

The next reference in the claims folder regarding the June 
1973 denial of the TDIU claim is in April 1998, when the 
appellant's representative asserted that the appellant had 
not received notice of the determination.  This is more than 
24 years following the July 1973 notification.  Accordingly, 
the June 6th, 1973 rating action is final. 

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

The RO has not had the opportunity to review this claim in 
conjunction with the new legislation.  However, the record 
shows that the RO has informed him of the criteria necessary 
to complete his claim and the RO has obtained all pertinent, 
available evidence.  The Board is satisfied that the criteria 
set forth in the new legislation has been met and the veteran 
has not been prejudiced by this decision.  Bernard v. Brown, 
4 Vet. App. 384 (1993).


ORDER

The claim regarding the finality of the June 6th, 1973, 
rating action, which denied a TDIU claim, is denied.  


REMAND

The Board finds that an historical review regarding the claim 
of CUE in the March 21, 1949 rating action is warranted.  By 
a March 1949 rating action, the RO terminated a temporary 
total rating for convalescence purposes for the appellant's 
service-connected disabilities; assigned separate 30 percent 
evaluations for residuals of an injury to Muscle Group XI of 
the left leg due to a compound fracture of the tibia and 
fibula with one-inch shortening and for residuals of an 
injury to Muscle Group XV of the left thigh due to a compound 
fracture of the left femur. 

In August 1999, the Board determined that a June 1991 Board 
decision did not subsume the RO's March 1949 rating action.  
The Board concluded that the RO did have jurisdiction to 
adjudicate on the merits the appellant's claim for a finding 
of CUE in the March 1949 rating action.  As such, in August 
1999 the Board remanded the CUE claim to the RO and requested 
the RO to adjudicate on the merits the issue of whether CUE 
exists in the March 1949 rating action.  If the benefit 
sought was denied, the RO was requested to furnish the 
appellant and his representative with a supplemental 
statement of the case (SSOC), to include the laws and 
regulations pertinent to CUE claims, and to accord them an 
opportunity to respond.  Thereafter, the RO was to return the 
case to the Board for further appellate consideration.  

In a September 1999 SSOC the RO informed the appellant that 
his CUE claim was denied.  The SSOC was mailed to the veteran 
on September 21, 1999.  This issue with the appropriate law 
and regulations was included in an April 2000 statement of 
the case (SOC) which was furnished to the appellant and his 
representative.  In a June 2000 statement, the s 
representative stated that the issuance of the SOC was 
premature.  The representative described June 2000 statement 
as a protective VA Form 9.  The representative stated that 
the veteran had not yet submitted a notice of disagreement 
regarding the RO's determination.  On September 20, 2000, the 
representative submitted a NOD regarding the SSOC, which was 
issued on September 21, 1999.  The representative also 
requested a thorough re-examination of the claim by the RO 
pursuant to 38 C.F.R. § 19.26 (2000).  In November 2000 the 
representative submitted additional evidence and arguments in 
support of the veteran's claim.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme, 
which requires the filing of both a NOD and a formal appeal.  
Roy v. Brown, 5 Vet. App. 554 (1993).  Appellate review of an 
RO decision is initiated by a NOD and completed by 
substantive appeal after a SOC is furnished.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).  The claimant 
has one year from the date of notification of a rating 
decision to file a NOD to initiate the appeal.  38 U.S.C.A. § 
7105 (West 1991).

The September 1999 SSOC was the appellant's initial 
notification that his claim of CUE in the March 1949 rating 
action had been denied.  The September 2000 NOD was received 
within the one year time period and is timely.  Receipt of 
the NOD requires that the RO furnish the appellant a 
statement of the case.  38 U.S.C.A. § 7105(a); Manlincon v. 
West, 12 Vet.App. 238 (1999).

Accordingly, in order to ensure the appellant's right of due 
process the case is REMANDED for the following actions:

1.  It is requested that the RO review 
the appellant's claim pursuant to 
38 C.F.R. § 19.26.

2.  If the benefit sought is not granted, 
the appellant and his representative 
should be furnished a SOC and informed of 
the criteria necessary to perfect his 
appeal.  The RO is informed that this 
issue is not before the Board until 
timely perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



